Citation Nr: 0702832	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The matter of entitlement to service connection for PTSD 
based on a de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A March 1984 Board decision denied service connection for 
PTSD essentially based on a finding that such disability was 
not shown.

2.  Evidence received since the March 1984 decision shows a 
VA diagnosis of PTSD, bears directly and substantially upon 
the matter of the claim of service connection for PTSD, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (effective for claims to reopen filed prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

B.		Factual Background, Legal Criteria, and Analysis

A March 1984 Board decision denied service connection for 
PTSD, finding that such disability was not shown.  That 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7104.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New and material" evidence means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date (in December 2000).  Hence, the new 
38 C.F.R. § 3.156(a) does not apply.]  

As the claim was previously denied because there was no 
diagnosis of PTSD, for evidence received to be new and 
material, it must bear directly and substantially upon this 
specific matter, i.e., it must tend to show that the veteran 
has PTSD.

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
Evidence of record at the time of the March 1984 Board 
decision included: Service medical records which did not show 
any psychiatric complaints, symptoms, or diagnosis in 
service, including on service separation examination; a 
service discharge document that shows the veteran was awarded 
a Vietnam Service Medal and a Vietnam Campaign Medal, and 
that his military occupation specialty (MOS) was "Admin 
Man."; and service records that show the veteran 
participated in Operations Adair and Calhoun against the 
enemy in the Republic of Vietnam.

Also of record in March 1984 were the reports of:  An April 
1981 VA psychiatric examination which found "depressive 
neurosis in a schizoid individual" and that "delayed stress 
syndrome" had been ruled out; a March 1982 private 
psychiatric evaluation which found severe PTSD; a June 1982 
VA psychiatric evaluation which found severe PTSD, chronic 
dysthymic disorder, past history of chronic mixed drug abuse 
(to include heroin, barbiturates, marijuana, and LSD), past 
history of alcohol abuse, no diagnosis of personality 
disorder; and an April 1983 VA psychiatric evaluation and 
testing (to reconcile conflicting mental diagnoses) which 
found "a diagnosis of malingering has to be considered", 
adjustment disorder with mixed disturbance of emotion and 
conduct, history of alcohol dependency, history of mixed drug 
use and abuse; personality disorder, mixed type (anti-social 
features, paranoid features and schizotypal features).

Evidence received since the March 1984 Board decision 
includes VA treatment records from April 2002 to November 
2004 which show ongoing treatment for PTSD (including a 
November 2004 notation that challenges an April 1983 
psychiatric evaluation suggesting the possibility of 
malingering), and an April 14, 2004 VA clinical report 
showing a diagnosis of chronic PTSD.

Because the prior denial of service connection for PTSD was 
based, in part, on a finding that there was no medical 
diagnosis of such disease, and because the VA treatment 
records received show a medical diagnosis of PTSD, the 
additional evidence received bears directly on the matter at 
hand, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for PTSD.  Accordingly, the additional evidence received 
since the March 1984 Board decision is new and material, and 
the claim seeking service connection for PTSD may (and must) 
be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The diagnoses of PTSD of record are not accompanied by an 
explanation of the stressor and symptom constellation on 
which the diagnoses are based.  Furthermore, it appears that 
verifiable stressor events have not been fully verified.  
Specifically, service personnel records show that the veteran 
participated in Operations Adair and Calhoun, and the veteran 
has submitted information indicating that these were combat 
operations.  However, the veteran's MOS was in administration 
(clerk) with a military police company, and it is unclear 
from the record whether his participation was in the field 
(in the combat operation itself) or in support.  Similarly, 
the veteran has related that his best friend (J.E.) was 
killed by a booby trapped sword, and that he felt guilt 
because J.E. was on the list of individuals that he sent back 
to the field.  [Notably, this would appear to suggest that 
the veteran's participation in named operations was in base 
camp combat support.]  The RO has noted that a search shows 
that J.E.'s name is listed in the Vietnam Memorial Registry.  
However, that information provides only incomplete 
verification of the alleged stressor.  It does not establish 
that J.E. was a member of the veteran's unit serving at the 
same time with the veteran whom the veteran put on a list 
going out to the field (although such is entirely plausible).  

The record is clearly inadequate for a merits adjudication of 
the claim seeking service connection for PTSD.  Accordingly, 
the case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete a PTSD questionnaire.  He should 
explain the extent of his participation in 
operations Adair and Calhoun and provide 
detailed information about all his alleged 
stressor events.  The RO should arrange 
for corroboration/verification of the 
information provided by the veteran, to 
specifically include (if possible) 
corroboration of whether the veteran's 
participation in named operations was in 
combat or whether it was in a combat 
support role only, and whether J.E. served 
in the veteran's unit, and was killed 
while serving in the unit during the time 
the veteran was with the unit.  

2.  The RO must then make specific 
determinations: (1) Whether the veteran 
engaged in combat with the enemy, and (2) 
Whether the veteran was exposed to a 
verified stressor event in service (and if 
so identify the nature of such 
stressor(s)). 

3. If (and only if) the RO determines that 
the veteran engaged in combat with the 
enemy or was subjected to a stressor event 
in service, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has PTSD based on 
his participation in combat or exposure to 
a verified stressor event.  In that 
regard, the RO must advise the examining 
psychiatrist of what stressor(s) and/or 
combat are verified.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Based 
on review of the record and evaluation of 
the veteran the examiner should provide an 
opinion as to whether or not the veteran 
has PTSD based on combat or a noncombat 
verified stressor event in service in 
accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner must explain 
the rationale for all opinions given.  


4.  The RO should then readjudicate de 
novo the claim seeking service connection 
for PTSD.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


